Sandler, J. (dissenting).
The facts developed at the departmental hearing are comprehensively set forth in the court’s opinion, although in some respects the manner of their presentation seems to me to obscure the reality of the events. In my opinion, the determination of the Assistant Commissioner of Trials (ACT) that petitioner had participated with other police officers in the theft of property at the Rosenstock Oldsmobile dealership following a burglary earlier on the same morning is supported by substantial evidence. After a careful study of the record, I see very little basis for the concern of my colleagues that the determination challenged in this CPLR article 78 proceeding may have constituted an injustice.
The principle is, of course, well established that in administrative hearings the credibility of witnesses is primarily a matter for the Hearing Officer, and not for an appellate court. (See, Matter of Collins v Codd, 38 NY2d 269; Matter of Stork Rest. v Boland, 282 NY 256, 267.) In Sierra v McGuire (60 NY2d 720, revg 91 AD2d 179), the Court of Appeals reversed, for the reasons stated in the dissenting opinion, a determination in a disciplinary proceeding in which, as in this case, the court substituted its judgment on issues of credibility for that of the Hearing Officer. In his opinion (at p 187), the dissenting Justice (Alexander, J.) quoted the familiar words of Chief Judge Lehman in Matter of Stork Rest. v Boland (supra, at p 267): " ' "[w]here there is conflict in the testimony produced * * * where reasonable men might differ as to whether the testimony of one witness should be accepted or the testimony of another witness be rejected, where from the evidence either of two conflicting inferences may be drawn, the duty of weighing the evidence and making the choice rests solely upon the [administrative agency]. The courts may not weigh *24the evidence or reject the choice made * * * where the evidence is conflicting and room for choice exists” ’ ”.
Accepting that there nonetheless exists some limited power for this court to substitute its judgment for that of the ACT on issues of credibility, I see no basis in this record for disturbing the findings reached by the ACT after a hearing conducted with conspicuous fairness and ability, and embodied in a decision that manifests a careful, conscientious and thoughtful evaluation of the evidence.
Viewed dispassionately, the record discloses no plausible basis for an appellate court to conclude that Peteroy’s testimony was manifestly incredible or incredible as a matter of law. On the contrary, considering that Peteroy was testifying with regard to events that occurred some three years before the hearing, his testimony was clear, consistent in all essential respects, and thoroughly believable. In particular, Peteroy’s detailed account of the circumstances under which the stolen property was transferred from petitioner’s vehicle to the van of another officer at a prearranged meeting time and place, and his account of how the stolen property was thereafter apportioned at a later time bears unmistakable indicia of authenticity.
By any standard, Peteroy’s account is far more persuasive than that of petitioner, whose principal remembrance of the events appeared to be the convenient one that he was on the phone much of the time, and who did not remember whether or not he had entered the parts department.
The conclusion in the court’s opinion that the removal of items from the parts department did not commence until somewhere between 5:10 and 5:15 a.m. represents a conspicuously unrealistic interpretation of the evidence. Whatever may have been Peteroy’s memory with regard to events occurring years earlier as to when the police arrived, and how much time was taken in one or another of their activities, it is clear from the triggering of the parts department alarm at 5:00 a.m. that the police entered that department at that time. When that pivotal fact is considered together with Peteroy’s testimony as to the brief discussion that then ensued, it is clear that the removal of items from the parts department began within a minute or two after the police entry into that department. Certainly the ACT could have reasonably so concluded.
Accepting as a minimum that such a finding could reason*25ably have been made by the ACT, there is nothing in the other evidence to support the conclusion that the thefts could not have occurred prior to the arrival of others, or that there was insufficient time for the vehicle into which the stolen property was placed to have been removed to a less suspicious location.
Moreover, the record discloses no effort on behalf of petitioner even to suggest a grievance on the part of Peteroy towards him that might explain why Peteroy would have singled him out to accuse him of participating in a police crime that never took place. Nor does it disclose any suggestion of a grievance by Peteroy to explain his accusing the other two officers of participation in this "manufactured” crime, one of them his long-term partner whom Peteroy had tried to protect by withholding his name as a participant in criminal activities for months during Peteroy’s period of cooperation with the authorities.
In the long litany of Peteroy’s misdeeds painstakingly detailed in the court’s opinion, almost all of which are based on Peteroy’s own admissions of misconduct, I do not find a scintilla of support for the conclusion that Peteroy is someone who is likely to give false inculpatory testimony, and to do so repetitively, with regard to persons as to whom he had no grievance, knowing that his false testimony would inflict incalculable harm on these individuals and their families. Quite the contrary is clearly disclosed by the record. As the evidence described in the court’s opinion indicates, Peteroy on several occasions, at a considerable risk to himself, withheld information with regard to the misconduct of others in an effort to protect them. In any event, the issue of his credibility was one for the ACT, and it was an issue that the ACT could reasonably have resolved as he did.
Nor do I see any deficiency in this case arising from the failure of the department to call the other two police officers whom Peteroy had identified as participants in the criminal activity, one of them his former partner, an officer against whom he had testified in a prior disciplinary proceeding. Nothing in the record suggests that the department could reasonably have expected these two officers to testify about their own criminal conduct, or supports the suggestion that the failure to call them to so testify in some way impairs Peteroy’s credibility. Although the failure of petitioner to call these witnesses would not in my view be an appropriate circumstance to consider against petitioner, it surely would *26have made far more sense, if no police crime had in fact occurred, for the uncalled witnesses to have testified on behalf of petitioner to deny the testimony which implicated them, no less then petitioner, in a criminal act.
Finally, the essential accuracy of Peteroy’s testimony was solidly confirmed by undisputed documentary evidence establishing that the only occasion on which an alarm was triggered on the morning of the burglary was when the interior alarm safeguarding the parts department was set off at 5:00 a.m., at a time when the police, and only the police, were present. The evidence concerning the alarm strongly supports the conclusion that the burglars never entered the parts department, and therefore could not have removed that which was found to have been stolen from that department.
The operations manager of ADT Security Systems, which provided burglar alarms protection for the premises, and another ADT employee who responded to the premises on the morning in question, both described in detail the alarm system as it then existed. The system embraced two types of protection, a perimeter alarm system that covered the outer entranceways to the premises including the doors, overhead doors, garage doors and employee entrances, and a system variously described as an interior or series alarm system that covered the cashier’s office and parts department. As amplified by the operations manager, the interior system protecting the parts department was so arranged that it would be triggered by opening the door to that department, and if for some reason the opening of the door did not break the contact on the door, the alarm would be independently triggered by someone walking inside the area.
From the testimony of the witnesses it is clear that the perimeter system was not functioning on the morning in question, and it is also clear, although this was not the subject of explicit inquiry, that the interior alarm protecting the cashier’s office was not functioning on that morning. But the fact that parts of the alarm system were not functioning does not derogate from the significance of the indisputable fact that the interior alarm protecting the parts department was functioning at 5 o’clock in the morning, and the inference to be drawn from that fact that it had been functioning at the time of the burglary, and would have been triggered if the burglars had entered the parts department. Whether that inference be considered reasonable or, as I believe, compelling, it provides *27strong corroboration for Peteroy’s testimony, assuming that any such corroboration is required.
I am not an expert on the functioning or malfunctioning of alarm systems, and am prepared to accept, although the record discloses no basis for this phenomenon, that there may be occasions in which a particular alarm unit does not function at one period of time, and without any adjustments or repairs, suddenly starts to function a few hours later. In the absence of any expert testimony to the contrary, it is surely a reasonable inference that this circumstance is extremely unusual, and that it would be particularly unusual, assuming the original burglars had entered the parts department, that they could have been moving around inside it for some period of time without triggering an alarm designed to go off upon the movement of individuals within that department.
The compelling confirmation of Peteroy’s testimony manifest in the functioning of the alarm system does not seem to me significantly undermined by the testimony of Siegal, with regard to the parts department, that "it looked like a bomb”.
Apart from the possibility that this comment may have reflected an exaggerated recollection of an observation made some years before, I find no difficulty in the thought that four men engaged in a criminal act, and acting with some sense of urgency, were quite capable of making quite a mess of the area in their search for parts to meet their individual requirements.
What seems to me to underlie the court’s determination in this case is a concern that a repetitive criminal, arrested in connection with one of his crimes and under pressure to cooperate with regard to other wrongdoers to mitigate his sentence, may be motivated to accuse others of crimes that they did not in fact commit. This concern is surely one to be weighed by the fact finder together with all the relevant facts and circumstances bearing on the testimony. I see no reason to believe that in this case the ACT did not carefully and fairly evaluate all of the relevant circumstances bearing on the issue of credibility.
Moreover, the concern implicit in the court’s opinion seems to me, at best, exaggerated under the circumstances presented. This is not a case in which there is any reason to suppose that the witness had little, if any, authentic information to give with regard to wrongdoing by others and therefore was under severe pressure to assist himself by falsely charg*28ing others. Peteroy admitted, and there seems no reason to doubt this admission, that he had participated in hundreds of crimes during his police career. Some 200 of these crimes were of the type that was the subject of this disciplinary proceeding, in which he and other police officers responded to completed burglaries, and appropriated to themselves some of that which had been left behind by the burglars. From the nature of these crimes, and their number, it is obvious that Peteroy had valid information with regard to the criminal activities of many other police officers.
Assuming that it were appropriate for this court to undertake such an evaluation, it would seem to me at best doubtful that Peteroy would have undertaken the extremely risky course of adding to the accurate information that he gave with regard to other police officers false information accusing innocent officers of criminal conduct, knowing as he must that some unexpected, or forgotten, fact might conclusively refute his false charges and subject him to enormously increased penalties.
Accordingly, the petition should be dismissed and the determination of the respondent dated September 24, 1984, finding petitioner guilty of 2 of 4 disciplinary charges and dismissing him from the police department, should be confirmed.
Kassal and Wallace, JJ., concur with Murphy, P. J.; Sandler, J., dissents in an opinion.
Determination of respondent Police Commissioner dated September 24, 1984, annulled, without costs and without disbursements.